Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed October 8, 2020.  Applicant’s response to restriction requirement of July 8, 2020 has been entered. 
Claims 12-28 and 31-35 are currently pending. Claims 29-30 have been canceled and claims 32-35 have been added by Applicants’ amendment filed on October 8, 2020. No claims were amended. 
	Applicant’s election with traverse of Group I, claim(s) 12-28 and new claims 39-30, directed to a Nipah virus (NiV) envelope pseudotyped lentivirus particle comprising NiV-F and NiV-G proteins in Applicants’ response filed on October 8, 2020 is acknowledged.  
Additionally, Applicants’ election without traverse of: (i)  a species of NiV G protein that comprises a deletion of at least 20 contiguous amino acid residues from the cytoplasmic tail of a wildtype NiV G protein (e.g. recited in claim 19) and (ii) a species of NiV F protein that comprises a cytoplasmic tail lacking amino acid residues 525-544 of SEQ ID NO:1 (e.g. as recited in claim 15) is acknowledged.
Upon further consideration, the examiner has withdrawn the species restriction requirement in relation to a species of NiV G protein mutant and a species of NiV F protein mutant, as examination of all species of NiV G protein and NiV F together does not represent undue burden.  
Claims 31-32 withdrawn to a non-elected invention with traverse have been canceled by Applicants.  The requirement for restriction between Groups I-II is maintained and hereby made FINAL.
Therefore, claims 12-28 and 31-35 are currently under examination to which the following grounds of rejection are applicable.
Priority 
	This application is a CON of US Application 15/330,826 filed on 11/07/2016, now  PAT 10,064,958, which is a CON of US Application 14/387,371 filed on 09/23/2014, now PAT 9,486,539, which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2013/032197 filed on March 15, 2013. Applicants’ claim for the benefit of prior-filed parent provisional application 61/734,580 filed on March 26, 2012, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is March 26, 2012.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 12-28 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10, 064, 958. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1-23 of US Patent 10, 064,958.
Claim 1 of US Patent 10, 064, 958 is directed to:
A method for specifically targeting a desired nucleic acid, the method comprising contacting a Nipah virus (NiV) envelope pseudotyped lentivirus particle with ephrin B2 expressing cells in vitro, or systemically administering a therapeutically effective amount of the NiV pseudotyped lentivirus particle to a subject in need thereof to target cells expressing ephrin B2 or ephrin B3, wherein the NiV pseudotyped lentivirus particle comprises NiV fusion (NiV-F) and attachment (NiV-G) glycoproteins, wherein the NiV-F glycoprotein has a cytoplasmic tail truncation consisting of deletion of amino acid residues 525-544 of SEQ ID NO: 1 NiV-F (T234 truncation) and a mutation to an N-linked glycosylation site, wherein the Niv-G glycoprotein is a wild type Niv-G or a truncated Niv-G selected from the group consisting of the amino acid SEQ ID NOS: 13, 15, 17, 19, 21 and 23, wherein the lentivirus infects cells expressing Ephrin B2 or Ephrin B3 receptors; and wherein the pseudotyped lentivirus particle further comprises the desired nucleic acid.
Claim 12 of the instant invention is directed to: 
A Nipah virus (NiV) envelope pseudotyped lentivirus particle comprising NiV-F and NiV-G proteins, wherein the NiV-F protein comprises a deletion in its cytoplasmic tail relative to a wildtype NiV-F sequence, and wherein the NiV-G protein comprises a deletion in its cytoplasmic tail relative to a wildtype NiV-G sequence.
The US Patent ‘958 claims encompass methods. The instant claims encompass compositions.  The double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Because claims 12-28 and 31-35 of the instant application are drawn broadly to a composition comprising a NiV envelope pseudotyped lentivirus particle comprising NiV-F and NiV-G proteins, claims 12-28 and 31-35 of the instant invention  embrace the invention as set forth in claims 1-23 of ‘958 patent.
***
Claims 12-28 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 9,486,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1-5 of US Patent 9,486,539.
Claim 1 of US Patent 9,486,539is directed to:
A Nipah virus (NiV) envelope pseudotyped lentivirus particle comprising NiV fusion (NiV-F) and attachment (NiV-G) glycoproteins, wherein the NiV-F glycoprotein has a cytoplasmic tail truncation consisting of deletion of amino acid residues 525-544 of SEQ ID NO: 1 NiV-F (T234 truncation) and a mutation to an N-linked glycosylation site, wherein the Niv-G glycoprotein is a wild type Niv-G, and wherein the lentivirus infects cells expressing Ephrin B2 or Ephrin B3 receptors.
Claim 12 of the instant invention is directed to: 
A Nipah virus (NiV) envelope pseudotyped lentivirus particle comprising NiV-F and NiV-G proteins, wherein the NiV-F protein comprises a deletion in its cytoplasmic tail relative to a wildtype NiV-F sequence, and wherein the NiV-G protein comprises a deletion in its cytoplasmic tail relative to a wildtype NiV-G sequence.
Because claims 12-28 and 31-35 of the instant application are drawn broadly to a composition comprising a NiV envelope pseudotyped lentivirus particle comprising NiV-F and NiV-G proteins, claims 12-28 and 31-35 of the instant invention  embrace the invention as set forth in claims 1-5 of ‘539 patent.
Claim objection
Claim 12 is objected to because of the following informalities: abbreviations such “NiV-F” and “NiV-G” should be spelled out at the first encounter in the claims. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the recitation of “Nterminus of the NiV-G protein” requires a space between “N” and “terminus”. Appropriate correction is required.
                                      Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22-25 and 31-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 is indefinite in its recitation of “the deletion comprised by NiV-G is located within two amino acid residues”. The practitioner in the art would readily understand that a deletion of an amino acid sequence requires at least the deletion of one aminoacid from a sequence.  The location of the two amino acids where the sequence is deleted  and how far these two amino acids are located from the N terminus of the NiV-G protein are unclear. Note that the NivV-G protein of SEQ ID NO:10 is 602 residues long and  the stepwise truncations in the cytoplasmic tail of NiV-G illustrated in Figure 1 are relative to amino acids 1-46 of SEQ ID NO:10.
Claim 22 is vague and indefinite in the recitation of “…capable of…” , since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   

Claim 22 is indefinite in its recitation of “the truncations”. There is not antecedent bases for “the truncations” in the claim. The parent claim recites “a deletion”.
Claim 23 is vague and indefinite in the recitation of “a hyperfusogenic mutation”. The Specification does not define the term “hyperfusogenic mutation”. It is unclear whether the term refers to: (i)  the NiV-F protein comprises a deletion in its cytoplasmic tail and/or the NiV-G protein comprises a deletion in its cytoplasmic tail or (ii) additional mutations in both or each one of the NiV-G protein and NiV-F protein. As such the metes and bounds of the claim are indefinite.
Claim 24 is indefinite in its recitation of “ a substitution of glutamine for asparagine” because it is unclear whether the substitution is (i)  in addition to the NiV-F protein deletion in its cytoplasmic tail relative to a wildtype NiV-G sequence or (ii) in a different location of the NiV-F protein. As such the metes and bounds of the claim are unclear.
Claim 25 is indefinite in the recitation of “comprises a mutation that abrogates ephrinB2 and B3 binding” because it is unclear whether said mutation is: (i)  in addition to the NiV-G protein deletion in its cytoplasmic tail relative to a wildtype NiV-G sequence or (ii) in a different location of the NiV-G protein. 
Claim 25 and by dependence, claim 35 are vague and indefinite in the recitation of “a mutation that abrogates ephrinB2 and B3 binding” because it is unclear whether the wildtype NiV-G sequence binds ephrinB2 and B3 binding. There is no antecedent bases for said abrogation of ephrinB2 and B3 binding.
Claims 31 is indefinite because of the recitation of “a single chain variable fragment (scFV) directed against a different cell surface molecule” because it is unclear in reference to which cell surface molecule the directed scFV is different. As such the metes and bounds of the claim are indefinite.
Claims 32 is indefinite because of the recitation of “a single chain variable fragment (scFV) directed against a different cell surface molecule” because it is unclear in reference to which cell surface molecule the directed scFV is different. As such the metes and bounds of the claim are indefinite.
***

Claims 12-28 and 31-35 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to a NiV envelope pseudotyped lentivirus particle comprising a genus of combinations of NiV-F proteins and NiV-G protein with deletions in their cytoplasmic tails relative to their wild NiV-F proteins and NiV-G protein with the contemplated function, for example, of efficiently infecting a population of cells at a transduction titer of at least about 100- fold higher than a NiV envelope pseudotyped lentivirus particle comprising otherwise similar NiV-F and NiV-G proteins that lack the truncations (see claim 22).
Claims 12-28 and 31-35 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.

    PNG
    media_image1.png
    388
    733
    media_image1.png
    Greyscale
The Specification teaches that inventors found that efficient functional pseudotyping requires only truncation of the F protein cytoplasmic tail, while full-length NiV-G can be used (paragraph [0015] of the published application).  The Specification teaches that residues important for ephrinB2/B3 interactions with their endogenous ephB receptors are also critical for their activity as NiV receptors, indicating that the NiV attachment glycoprotein (NiV-G) can block endogenous ephrinB2-ephB4 receptor interactions.
In relation to the NiV-F protein comprising deletion in its cytoplasmic tail, the Specification teaches the deletion of amino acid residues 525-544 of the NiV-F peptide of SEQ ID NO:1 which is identified as the "T5F" or "T234F" form of the NiV-F glycoprotein. Note that the amino acid of SEQ ID NO: 1 comprises 545 residues, the amino acid of SEQ ID NO comprises 552 residues and the amino acid of SEQ ID NO: 4 comprises 532 residues. 
In relation to the NiV-G protein comprising a deletion in its cytoplasmic tail, the Specification states, “The NiV-G glycoprotein can be either a wild-type form or a modified or variant form of the protein, such as a truncated NiV-G. Deletions of 5, 10, 15, 20, 25, and 30 amino acids at or near the N-terminus of the NiV-G peptide were constructed” (paragraph [0039] of the published application). Figure 1 illustrates specific variants of NiV-F and NiV-G. These codon-optimized NiV-F and NiV-G sequences included a tag at the 3' end encoding an AU1 peptide tag (DTYRYI) or a hemaglutinin peptide tag (YPYDVPDYA), respectively (paragraph [0047]) of the published application). Stepwise truncations in the cytoplasmic tail of NiV-G were generated and screened in combination withT5F for the ability to form functional lentivirus pseudotypes. The NivV-G protein of SEQ ID NO:10 is 602 residues long and the stepwise truncations in the cytoplasmic tail of NiV-G illustrated in Figure 1 are relative to amino acids 1-46 of SEQ ID NO:10. To determine viral titer, serial dilutions of concentrated viral stocks were added to 293T cells. The specification evidences that the highest increase in viral transduction titers (about100-fold) was obtained with the NiV-F variant having a cytoplasmic tail truncation consisting of deletion of amino acid residues 525-544 of SEQ ID NO: 1 NiV-F (T234 truncation) and wild-type NiV-G, indicating that only truncations in the cytoplasmic tail of NiV-F are critical for efficient pseudotyping (paragraphs [0043] [0049] of the published application). In relation to the truncated NiV-G comprising deletions of 5, 10, 15, 20, 25, and 30 amino acids at or near the N-terminus of the NiV-G peptide, the Specification  states, “With regard to the NiV-G variants, although the T234F/ Δ10G and T234F/ Δ25G variants demonstrated similar titers to T234F/wtG, none of the NiV-G variants produced greater titers than T234F/wtG (FIG. 2). Moreover, combinations of wt F with the NiV-G truncation variants produced extremely low titers (data not shown), indicating that truncations in NiV-F are critical for efficient pseudotyping” (paragraph [0049] of the published application)[emphasis added]. For in vivo analysis, the FvcFlw (firefly luciferase) vector was pseudotyped with VSV-G and two variant NiV pseudotypes, T234F and T234F ΔN3; a substitution of glutamine (Q) for asparagine (N) at amino acid position 99 of the NiV-F peptide (paragraphs [0055][0039). Figures 6 and 7 of the Specification evidence at 5 days post-injection, luciferase expression in liver, spleen and lung. The Specification is silent about any the structure/function of any other NiV envelope pseudotyped lentivirus particle comprising a genus of combination of NiV-F proteins and NiV-G protein with deletions relative to their wild NiV-F proteins and NiV-G protein. 
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the nucleic acid were defined by a disclosed process found, after-the-fact, to produce the nucleic acid, and claimed as a product-by-process. However, in the instant case, the nucleic acids are not claimed as a product-by-process, nor does the specification disclose any process known to yield a claimed nucleic acid. 

    PNG
    media_image2.png
    298
    473
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    382
    586
    media_image3.png
    Greyscale
The  applicant is on record about the unexpected properties of the claimed invention and  the dramatic increases in titer with in vitro studies and infectivity with in vivo studies, which extend beyond any achievement expected on the basis of the prior art references cited in the Office Action (see, page 8 of Applicants’ remarks for parent application 14/387,371 filed on 5/16/2016). The applicant is on record as stating that the prior art attempts of Khetawat et al., (Virology Journal 2010, 7:312; of record) to use deletion mutants for the F glycoprotein cytoplasmic tail resulted in severe reduction in function described when comparing different deletion F glycoprotein mutants, particularly FΔCt3 and FΔCt4, in Figure 7 of Khetawat et al., with just a few additional amino acid residues retained in the cytoplasmic tail mutations of one mutant over another, such that one skilled in the art would not have expected the exceptional results obtained with the claimed invention.
The  applicant is on record as stating that prior attempts to use Niv-F mutants based on a cell-cell fusion assay do not predict which mutants will maintain the hyperfusogenic phenotype in the context of pseudotyped lentiviral particle and thus the nature of the art is sufficiently unpredictable, particularly at the time of the priority date, such that one could not have had a reasonable expectation of success with such modifications without the testing, as that described in Applicants' specification (page 8 of Applicants’ remarks for parent application 14/387,371 filed on 5/16/2016).
Though the Specification as filed discloses that the present inventors have successfully pseudotyped NiV glycoproteins onto lentiviral particles (NiVpp) by using appropriate cytoplasmic tail truncations (paragraphs [0015][0020]) , and a lentivirus particle which has been pseudotyped using Nipah virus envelope glycoproteins NiV-F and NiV-G (paragraph [0039]), the specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of combinations of NiV-F proteins mutants and NiV-G protein mutants for the ability to pseudotype lentivirus and efficiently transfect target cells.  Rather, in the instant application, the specification invites the skilled artisan to test combinations of any variant form of the NiV-F glycoprotein  and/or a mutation to an N-linked glycosylation site for expression on  pseudotyped onto lentiviruses such that higher viral transduction titers of about 100- fold are obtained relative to other pseudotyped lentiviruses with NiV-F and NiV-G proteins that lack the truncations via trial and error (paragraph [0005]).
In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed. Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Conclusion
Claims 12-28 and 31-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633